Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-24462-KMW

   ALEJANDRO MUGABURU,

          Plaintiﬀ,

   v.

   AKIMA GLOBAL SERVICES, LLC, et al.,

         Defendants.
   ___________________________________/

        PLAINTIFF’S RESPONSE TO DEFENDANT UNITED STATES OF AMERICA’S
              MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

          Plaintiﬀ Alejandro Mugaburu, by his undersigned counsel, hereby submits this Response

   in opposition to Defendant United States of America’s (the “Government”) Motion to Dismiss

   Plaintiﬀ’s Amended Complaint [ECF No. 32], and states as follows:

                                    FACTUAL BACKGROUND

          [e United States is the sovereign federal government which operates several detention

   centers, including Krome North Service Processing Center (“Krome”), Glades County Detention

   Center (“Glades”), and Baker County Facility (“Baker”). Am. Compl., ¶ 13. On July 11, 2019,

   Plaintiﬀ was taken into custody by U.S. Immigration and Customs Enforcement (“ICE”) and was

   processed into Krome. Id., ¶ 22. Upon entering ICE’s custody, Plaintiﬀ informed a registered nurse

   that he suﬀers from several medical conditions, including epilepsy, asthma, and cardiovascular,

   cholesterol, and hypertension problems. Id. Plaintiﬀ reported these ailments and his need for

   medication to medical staﬀ at Krome. Id.

          Detainees with disabilities at Krome are usually given a “disability badge,” which permits

   them to remain on ﬁrst ﬂoor sleeping quarters and allows for bottom bunk sleeping arrangements



                                                                                                   1
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 2 of 17




   in order to minimize the risk of injuries and falls. Id., ¶ 23. Although Plaintiﬀ reported his medical

   conditions, he was not given a disability badge. Id., ¶ 24. Plaintiﬀ was assigned top bunk sleeping

   arrangements and second ﬂoor sleeping quarters. Id. Plaintiﬀ pleaded with a guard for a bottom

   bunk bed due to his broken arm and the guard complied. Id., ¶ 25. However, Plaintiﬀ was kept on

   the second ﬂoor sleeping quarters despite his epilepsy and other conditions. Id.

           After his arrival at Krome, Plaintiﬀ was subjected to a period of three consecutive days

   without his epilepsy medication and seventeen days without any of the other medications he takes

   for his other conditions. Id., ¶ 27. [e Government asserts that “Plaintiﬀ does not allege that any

   of his medications were ever deliberately or maliciously withheld from him.” Mot., p.2. However,

   this is a reasonable inference since Plaintiﬀ did not receive his daily medication “despite multiple

   requests.” Am. Compl., ¶ 29. On September 14, 2019, Plaintiﬀ lost consciousness and tumbled

   down a ﬂight of stairs. Id., ¶ 30. [is incident, which Plaintiﬀ believes was a seizure induced by

   the lack of medication, left him with signiﬁcant injuries. Id., ¶ 31. [is seizure caused Plaintiﬀ to

   lose consciousness for three hours, and he suﬀered multiple physical injuries, including an injury

   to his left knee, which he still is not able to bend or walk on. Id.

           After his seizure-induced fall, Plaintiﬀ was taken to Kendall Regional Hospital. Id., ¶ 33.

   Plaintiﬀ was recommended physical therapy, hot/cold treatment therapies, and muscle massages

   to treat the musculoskeletal pain resulting from the fall. Id. However, Plaintiﬀ was not treated for

   his leg injuries at Kendall Regional Hospital. Id. On September 15, 2019, Plaintiﬀ was discharged

   from Kendall Regional Hospital despite feeling severe pain in his legs and not being able to walk.

   Id., ¶ 35. Plaintiﬀ was then taken into Krome’s Medical Housing Unit (“MHU”). Id., ¶ 37. Despite

   receiving a disability badge due to his injuries, medical staﬀ at the MHU forced Plaintiﬀ to walk

   on his legs even though he had severe pain and could not stand properly. Id., ¶ 38. At ﬁrst, Plaintiﬀ




                                                                                                       2
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 3 of 17




   was given crutches, which the medical staﬀ constantly pressed him to use, despite the fact that his

   broken arm made them extremely diﬃcult to use. Id. Plaintiﬀ was only given a wheelchair after

   many repeated requests. Id.

          On September 19, 2019, Plaintiﬀ was discharged from MHU and placed in “segregation”—

   a special unit that houses detainees in near-complete isolation from the general population of the

   center. Id., ¶ 39. Plaintiﬀ remained in segregation for around two weeks, where he did not have

   access to a wheelchair-accessible bathroom or other facilities accessible by wheelchair. Id., ¶ 40.

   Despite his previous fall due to a lack of medication, Plaintiﬀ was left without medication for

   blocks of ﬁve consecutive days at a time. Id., ¶ 46. [e Government again claims that Plaintiﬀ

   does not allege that “any speciﬁc individual delayed his medication intentionally or deliberately.”

   Mot., p.4. However, this is not a hard inference to make given the fact that “ﬁve days would

   consistently lapse” before Plaintiﬀ received his required daily medication. Am. Compl., ¶ 46. At

   the very least, it suggests a gross level of indiﬀerence for human life on the part of the Government.

          Around February 2020, Plaintiﬀ was transferred to the Monroe County Detention Center

   (“Monroe”), in Key West, Florida. Id., ¶ 47. Because the vehicle used to transport Plaintiﬀ from

   Krome to Monroe was not wheelchair accessible, the guards “threw [him] into the vehicle like a

   sack of potatoes.” Id., ¶ 48. While at Monroe, Plaintiﬀ was denied access to a chair during showers,

   which caused him to fall on one occasion, further aggravating his injuries. Id., ¶ 49. On March 7,

   2020, Plaintiﬀ was transferred back to Krome. Id., ¶ 50. On April 3, 2020, Plaintiﬀ was again

   transferred out of Krome, this time to Glades, in central Florida. Id., ¶ 51. Because the facilities at

   Glades were not wheelchair accessible, Plaintiﬀ was placed in segregation for 14 days. Id., ¶ 53.

   At Glades, Plaintiﬀ was again denied his daily medication, for periods of up to three consecutive

   days. Id., ¶ 54. On April 21, 2020, Plaintiﬀ was transferred to Baker, in northern Florida. Id., ¶ 56.




                                                                                                        3
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 4 of 17




   Plaintiﬀ stayed at Baker for seven days before he was transferred back to Krome on May 1, 2020.

   Id., ¶ 57. On May 7, 2020, Plaintiﬀ was ﬁnally released from Krome. Id., ¶ 58.

          On January 31, 2020, the American Bar Association submitted a complaint with the Oﬃce

   for Civil Rights and Civil Liberties (“CRCL”) of the U.S. Department of Homeland Security

   (“DHS”) on behalf of Plaintiﬀ. Id., Ex. A. On February 12, 2020, CRCL sent a letter back to the

   American Bar Association, acknowledging its receipt of Plaintiﬀ’s complaint. Id., Ex. B. In its

   letter, CRCL asserted it would “send [Plaintiﬀ’s] complaint to the DHS Oﬃce of Inspector General

   (OIG) for review.” Id. CRCL also stated that once it had opened a formal complaint, “either

   [CRCL] or the appropriate DHS component [would] conduct an investigation into [Plaintiﬀ’s]

   concerns” and that CRCL would “ultimately notify [Plaintiﬀ] of the outcome of the investigation.”

   Id. According to CRCL, the purpose of its review process was to “assess if [Plaintiﬀ’s] complaint

   implicates issues that should be addressed by DHS management.” Id.

          On September 11, 2020, CRCL sent a letter to Plaintiﬀ describing the grievances he had

   reported during his time in ICE custody. Id., Ex. C. According to this letter, “CRCL opened a

   complaint to investigate whether ICE violated Section 504 [of the Rehabilitation Act] during

   [Plaintiﬀ’s] detention at Krome.” Id. Having found a violation, CRCL decided to resolve Plaintiﬀ’s

   complaint “informally through a written agreement that describes the complaint and any agreed

   upon corrective action.” Id. ICE “agreed to informally resolve this matter by implementing

   [certain] corrective action.” Id. [is included “facility staﬀ training at Krome on the identiﬁcation

   of detainees with special needs,” distribution of “special needs passes,” maintaining a “master list

   of detainees with special needs,” the use of “color-coded wrist bracelets,” and reviewing “local

   operating procedures.” Id. According to the letter, if Plaintiﬀ did not respond to ICE’s oﬀer “within

   ten (10) calendar days” (September 21, 2020), CRCL would “consider this complaint closed.” Id.




                                                                                                      4
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 5 of 17




          Because the proposed corrective actions did not provide any personal redress for the

   physical and emotional anguish that Plaintiﬀ was subjected to, Plaintiﬀ did not respond to the oﬀer

   from ICE. [erefore, Plaintiﬀ’s claim was ﬁnally denied by DHS on September 21, 2020. On

   October 29, 2020, Plaintiﬀ ﬁled his initial Complaint against Akima Global Services (“AGS”),

   DHS, and ICE. On May 24, 2021, Plaintiﬀ ﬁled an Amended Complaint. Plaintiﬀ alleges three

   claims against the Government under the Federal Tort Claims Act (“FTCA”) for intentional

   inﬂiction of emotional distress, negligence, and negligent supervision. On June 14, 2021, the

   Government ﬁled its Motion to Dismiss Plaintiﬀ’s Amended Complaint claiming this Court lacks

   subject matter jurisdiction over Plaintiﬀ’s FTCA claims and that Plaintiﬀ’s Amended Complaint

   fails to state a claim upon which relief can be granted.

                                          LEGAL STANDARD

   I.     Rule 12(b)(1)

          Under Fed. R. Civ. P. 12(b)(1), “[a] case is properly dismissed for lack of subject matter

   jurisdiction when the court lacks the statutory or constitutional power to adjudicate the case.”

   Valera v. FEMA, 2020 U.S. Dist. LEXIS 35602, at *2 (S.D. Fla. Feb. 28, 2020) (quoting Home

   Builders Ass’n v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)). A motion to dismiss for

   lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1) may be asserted on “either facial

   or factual grounds.” Carmichael v. Kellogg, Brown & Root Servs., 572 F.3d 1271, 1279 (11th Cir.

   2009). In a facial challenge, the Court need only determine if the plaintiﬀ has “suﬃciently alleged

   a basis of subject matter jurisdiction, and the allegations in his complaint are taken as true for the

   purposes of the motion.” McElmurray v. Consol. Gov’t of Augusta-Richmond Cty., 501 F.3d 1244,

   1251 (11th Cir. 2007). In a factual challenge, the Court “must give the plaintiﬀ an opportunity for

   discovery . . . that is appropriate to the nature of the motion to dismiss.” Nat’l Ass’n of the Deaf v.




                                                                                                        5
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 6 of 17




   Florida, 980 F.3d 763, 775 (11th Cir. 2020). If the jurisdictional challenge implicates the merits

   of the underlying claims, the Court should “ﬁnd that jurisdiction exists and deal with the objection

   as a direct attack on the merits of the plaintiﬀ’s case.” Yela v. Trending Media Grp., Inc., 2020

   U.S. Dist. LEXIS 200985, at *3 (S.D. Fla. Sep. 10, 2020) (quoting Morrison v. Amway Corp., 323

   F.3d 920, 925 (11th Cir. 2003)).

   II.    Rule 12(b)(6)

          When considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), this Court must “take

   the factual allegations in the complaint as true and construe them in the light most favorable to the

   plaintiﬀ.” Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A complaint need only

   contain “a short and plain statement of the claim showing that the pleader is entitle to relief.” Fed.

   R. Civ. P. 8(a)(2). Under this pleading standard, a plaintiﬀ must articulate “enough facts to state a

   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007).

   When the allegations “possess enough heft” to suggest a plausible entitlement to relief, the case

   may proceed Id. at 557. “[T]he standard simply calls for enough facts to raise a reasonable

   expectation that discovery will reveal evidence of the required element.” Rivell v. Private Health

   Care Sys., Inc., 520 F.2d 1308, 1309-10 (11th Cir. 2008). Furthermore, “a well-pleaded complaint

   may proceed even if it strikes a savvy judge that actual proof of those facts is improbable, and that

   a recovery is very remote and unlikely.” Twombly, 550 U.S. at 556.

                                              ARGUMENT

   I.     Ke Court has subject matter jurisdiction over Plaintiﬀ’s FTCA claims.

          [e Government argues that the Court lacks subject matter jurisdiction over Plaintiﬀ’s

   FTCA claims because Plaintiﬀ allegedly failed to exhaust his administrative remedies. Mot., p.12.

   Under the FTCA, an action may not be instituted “unless the claimant shall have ﬁrst presented




                                                                                                       6
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 7 of 17




   the claim to the appropriate Federal agency and his claim shall have been ﬁnally denied by the

   agency in writing and sent by certiﬁed or registered mail.” 28 U.S.C. § 2675(a). [e statute

   therefore contemplates two requirements: (1) presentment of the claim and (2) denial of the claim.

           a. Plaintiﬀ presented his claim to DHS.

           [e Government argues Plaintiﬀ did not comply with 28 C.F.R § 14.2(a), which contains

   four elements for the presentment of a claim, namely: “(i) notiﬁcation of the incident; (ii) a demand

   for a sum certain; (iii) the title or capacity of the person signing; and (iv) evidence of this person’s

   authority to represent the claimant.” Kanar v. United States, 118 F.3d 527, 528 (7th Cir. 1997).

   However, although 28 C.F.R. § 14.2(a) is “instructive as to the presentation of a claim, it is not

   jurisdictional.” Blair v. IRS, 304 F.3d 861, 865 (9th Cir. 2002). Indeed, “Congress did not intend

   to treat regulations promulgated pursuant to section 2672 as jurisdictional prerequisites under

   section 2675(a).” Warren v. United States Dep’t of Interior Bureau of Land Mgmt., 724 F.2d 776,

   778 (9th Cir. 1984); Byrne v. United States, 804 F. Supp. 577, 581 (S.D.N.Y. 1992) (ﬁnding that

   many courts have “declined to ﬁnd that strict compliance with the regulations is a jurisdictional

   requirement”); Kinlichee v. United States, 929 F. Supp. 2d 951, 958 (D. Ariz. 2013) (ﬁnding the

   additional requirements in 28 C.F.R § 14.2(a) are “not jurisdictional”).

           Still, the Government claims that DHS did not receive “a Standard Form 95 or any other

   properly composed written notiﬁcation.” Mot., p.12. However, there is no question that Plaintiﬀ

   notiﬁed DHS in writing of his claims. On January 31, 2020, the American Bar Association—on

   behalf of Plaintiﬀ—submitted a complaint with the Oﬃce for Civil Rights and Civil Liberties

   (“CRCL”), which is part of DHS. Am. Compl., Ex. A. [e Government claims this communication

   does not contain “any dollar ﬁgure of any kind or any demand for any speciﬁc dollar ﬁgure of any

   kind.” Mot., p.14. However, the law of the Eleventh Circuit “takes a liberal approach to the sum




                                                                                                         7
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 8 of 17




   certain requirement.” Bernard v. Calejo, 17 F. Supp. 2d 1311, 1315 (S.D. Fla. 1998); see also

   Adkins v. United States, 896 F.2d 1324, 1326 (11th Cir. 1990) (“this Circuit takes a somewhat

   lenient approach to the ‘sum certain’ standard”). Indeed, “even where a claimant ha[s] not

   speciﬁcally stated the value of the claim, attaching medical bills and repair estimates to the claim

   notice could suﬃce.” Tidd v. United States, 786 F.2d 1565, 1567 n.6 (11th Cir. 1986) (citing

   Molinar v. United States, 515 F.2d 246 (5th Cir. 1975)). In fact, the requirement “could be met by

   merely providing the agency with facts from which it could estimate the value of the claim.” Id.

   (citing Wardsworth v. United States, 721 F.2d 503 (5th Cir. 1983)).

          In concluding that the plaintiﬀ’s tort claims were not barred, the court in Bernard found

   signiﬁcant “the lack of any evidence that the government followed up on Plaintiﬀ’s letter to the

   INS by sending him a Standard Form 95 ‘Claim for Damage or Injury’ or otherwise informing him

   that further information was required.” Bernard, 17 F. Supp. 2d at 1315. [e court concluded that

   “although plaintiﬀs have a responsibility to initially attempt to comply with administrative

   requirements, the government is also under an obligation to communicate with claimants and

   investigate claims in good faith.” Id. On February 12, 2020, CRCL sent a letter to the American

   Bar Association, acknowledging its receipt of Plaintiﬀ’s complaint. Am. Compl., Ex. B. However,

   as in Bernard, DHS never sent Plaintiﬀ a Standard Form 95 or asked Plaintiﬀ to provide DHS with

   a “sum certain.” Rather, CRCL stated it would “send [Plaintiﬀ’s] complaint to the DHS Oﬃce of

   Inspector General (OIG) for review.” Id. CRCL also stated that once a formal complaint had been

   opened, “either [CRCL] or the appropriate DHS component [would] conduct an investigation into

   [Plaintiﬀ’s] concerns” and that CRCL would “ultimately notify [Plaintiﬀ] of the outcome of the

   investigation.” Id. According to CRCL, the purpose of its review process was to “assess if

   [Plaintiﬀ’s] complaint implicates issues that should be addressed by DHS management.” Id. [is




                                                                                                     8
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 9 of 17




   letter is prima facie evidence that DHS was notiﬁed of Plaintiﬀ’s claims. [erefore, Plaintiﬀ has

   established that he presented his claim to the appropriate Federal agency.

          b. DHS ﬁnally denied Plaintiﬀ’s claim.

          On September 11, 2020, CRCL sent another letter to Plaintiﬀ describing the grievances he

   had reported during his time in ICE custody. Am. Compl., Ex. C. According to this letter, “CRCL

   opened a complaint to investigate whether ICE violated Section 504 [of the Rehabilitation Act]

   during [Plaintiﬀ’s] detention at Krome.” Id. Having found a violation, CRCL decided to resolve

   Plaintiﬀ’s complaint “informally through a written agreement that describes the complaint and any

   agreed upon corrective action.” Id. According to the letter, if Plaintiﬀ did not respond to ICE’s

   oﬀer “within ten (10) calendar days” (i.e., September 21, 2020), CRCL would “consider this

   complaint closed.” Id. Because the proposed actions did not provide any personal redress for the

   physical and emotional anguish that Plaintiﬀ was subjected to, Plaintiﬀ did not respond to the oﬀer

   from ICE. [erefore, Plaintiﬀ’s claim was ﬁnally denied by DHS on September 21, 2020.

          [e Government argues that this letter cannot serve as a ﬁnal denial of Plaintiﬀ’s claim

   because “it was sent directly to Plaintiﬀ by electronic mail, in blatant contradiction to the express

   requirements of 28 U.S.C. § 2675(a).” Mot., p.15. In other words, the Government is arguing that

   because DHS did not comply with the FTCA, Plaintiﬀ is now estopped from suing the government.

   Such a result clearly ﬂies in the face of equity and should not be entertained by this Court. In any

   case, even if the Court found that the September 11, 2020, letter was not a ﬁnal denial of Plaintiﬀ’s

   claims, the statute provides that “[t]he failure of an agency to make ﬁnal disposition of a claim

   within six months after it is ﬁled shall, at the option of the claimant any time thereafter, be deemed

   a ﬁnal denial of the claim.” 28 U.S.C. § 2675(a). More than six months have passed since Plaintiﬀ,

   through the American Bar Association, presented his claim to DHS in January 2020. [erefore,




                                                                                                       9
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 10 of 17




   Plaintiﬀ may deem DHS’ failure to make a ﬁnal disposition of his claim a ﬁnal denial of the same.

   Because Plaintiﬀ ﬁrst presented his claim to DHS and his claim was ﬁnally denied by DHS (or

   DHS failed to make a ﬁnal disposition of his claim more than six months ago), Plaintiﬀ has

   exhausted his administrative remedies and may proceed against the Government under the FTCA.

          c. Ke Government is equitably estopped from arguing that Plaintiﬀ did not ﬁle an
             administrative complaint.

          One who seeks to invoke the doctrine of equitable estoppel against the Government may

   do so if “Governmental actions amount to ‘aﬃrmative misconduct’ and if four other requirements

   are met.” Pratte v. NLRB, 683 F.2d 1038, 1041 (7th Cir. 1982). [e four additional requirements

   are: (1) “the party to be estopped must know the facts”; (2) “this party must intend that his conduct

   shall be acted upon, or must so act that the party asserting estoppel has a right to believe it is so

   intended”; (3) “the party asserting estoppel must have been ignorant of the facts”; and (4) “the

   party asserting estoppel must reasonably rely on the other’s conduct to his substantial injury.” Id.

          On February 12, 2020, DHS conﬁrmed to Plaintiﬀ that CRCL had received his January 31,

   2020, complaint. Am. Compl., Ex. B. In the February 12, 2020, letter, DHS goes so far as to state

   that it had “received your complaint on behalf of Alejandro Vincenzo Mugaburu-Tapia.” Id.

   (emphasis added). [e February 12, 2020, letter continuously refers to the January 31, 2020,

   communication as a “complaint” throughout its body—eighteen (18) times, to be precise. Id.

   Furthermore, on September 11, 2020, DHS conﬁrmed that CRCL had “opened a complaint to

   investigate whether ICE violated Section 504 during [Plaintiﬀ’s] detention at Krome. Id., Ex. C.

   In the September 11, 2020, letter, DHS oﬀered to “informally resolve” Plaintiﬀ’s complaint by

   ordering that certain corrective actions be taken but refused to award Plaintiﬀ any compensatory

   damages stemming from his mistreatment at the DHS facilities. Id. [e September 11, 2020, letter

   further states that if Plaintiﬀ agreed to the terms of the informal resolution, “CRCL will consider



                                                                                                     10
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 11 of 17




   the complaint informally resolved and will close the complaint.” Id. (emphasis added). [e

   February 12 and September 11, 2020, letters both contained within their respective subject lines

   “Complaint NO. 20-04-ICE 0350.” Id., Exs. B, C.

           [ough Plaintiﬀ maintains that the January 31, 2020, letter constitutes an administrative

   complaint ﬁled with DHS, assuming arguendo that it did not, the elements required to equitably

   estop the Government from arguing so are undeniably present. If the initial communication did not

   serve as a complaint, then DHS’s continuous reference to it as a “complaint” misrepresented the

   true nature of the letter. DHS, and by extension the Government, handle numerous FTCA claims

   every year, and therefore are familiar with the provisions of 28 C.F.R. § 14.2(a). If the Government

   is to be believed, and the initial letter in fact did not satisfy the requirements to constitute an

   administrative complaint, DHS must have been aware of this fact.

           [e American Bar Association, on behalf of Plaintiﬀ, provided DHS with Plaintiﬀ’s letter

   “to facilitate a resolution” to his case and assist him in “receiv[ing] the medical care he needs as

   soon as possible.” Id., Ex. A. [e clear intent of the American Bar Association was to notify DHS

   that Plaintiﬀ was ﬁling an administrative complaint and to initiate the process of attaining Plaintiﬀ

   the relief he requires. [is and DHS’s subsequent conﬁrmation that the initial letter served as a

   complaint establishes that the Government intended Plaintiﬀ to act on the representation that the

   letter served as an administrative complaint or had reason to believe that Plaintiﬀ would rely on

   this representation. In fact, Plaintiﬀ continues to believe, and at all times prior to the ﬁling of this

   action has believed, that the initial communication served as an administrative complaint. At no

   point has Plaintiﬀ acted in any way that would contradict his belief that the letter served as an

   administrative complaint.

           In cases seeking to determine whether a party detrimentally relied on the assertions of




                                                                                                        11
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 12 of 17




   another, the decisive question is: “whether the plaintiﬀ would have behaved the same way had []he

   known the true facts.” Cote v. R.J. Reynolds Tobacco Co., 909 F.3d 1094, 1107 (11th Cir. 2018).

   As evidenced by the February 12 and September 11, 2020, letters from DHS, Plaintiﬀ was given

   every reason to understand that the January 31, 2020, letter properly served as an administrative

   complaint to DHS. Id., Exs. B, C. Given the overwhelming conﬁrmation oﬀered by DHS that

   Plaintiﬀ did in fact initiate a complaint regarding his abuse at DHS’s facilities, Plaintiﬀ’s denial of

   the DHS’s informal resolution oﬀer, and Plaintiﬀ’s subsequent initiation of this action, it is clear

   that Plaintiﬀ was intending to comply with all conditions precedent to the bringing of this action

   and would have behaved diﬀerently had he known that the initial letter would not be considered

   an administrative complaint. [us, Plaintiﬀ detrimentally relied on this representation by DHS and

   the Government is now equitably estopped from arguing otherwise now.

   II.    Plaintiﬀ’s Amended Complaint states a claim upon which relief can be granted.

          a. Plaintiﬀ’s demand for jury trial

          [e Government protests that “Plaintiﬀ demands a jury trial and seeks attorney’s fees for

   all three of his FTCA claims against the United States.” Mot., p.16. With respect to the demand

   for a jury trial, Plaintiﬀ’s Amended Complaint nowhere requests a jury trial speciﬁcally for his

   FTCA claims. Rather, Plaintiﬀ has demanded a trial by jury “on all issues that are so triable.” Am.

   Compl., p.30. Since FTCA claims are not triable by a jury, Plaintiﬀ’s demand does not pertain to

   them. [erefore, there is nothing improper about Plaintiﬀ’s demand.

          b. Plaintiﬀ’s demand for attorney’s fees

          [e Government also claims that “attorney’s fees are expressly unavailable in an FTCA

   matter.” Mot., p.16. However, the FTCA contains no such prohibition. In fact, under federal law,

   “[u]nless expressly prohibited by statute, a court may award reasonable fees and expenses of




                                                                                                       12
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 13 of 17




   attorneys . . . to the prevailing party in any civil action brought by or against the United States.”

   28 U.S.C. § 2412(b). Additionally, under the FTCA, the United States is liable “in the same manner

   and to the same extent as a private individual under like circumstances but shall not be liable for

   interest prior to judgment or for punitive damages.” 28 U.S.C. § 2674.

          [e Government purports that Plaintiﬀ’s claim for attorney’s fees against it should be

   dismissed as unavailable, citing Joe v. United States, 772 F.2d 1535 (11th Cir. 1985). Mot., p.16.

   Joe involved a medical malpractice action against the United States in which the plaintiﬀ sought

   post-trial attorney’s fees. In aﬃrming the district court’s denial of attorney’s fees, the Eleventh

   Circuit made two interwoven holdings: (1) that the FTCA does not contain the express waiver of

   sovereign immunity necessary to permit an award of attorney fees against the United States; and

   (2) the attorney’s fees provision applicable to the plaintiﬀ’s claim did not entitle plaintiﬀ to an

   award of attorney’s fees against the United States under Florida law. Id. at 1537.

          However, a plaintiﬀ suing under the FTCA is entitled to attorney’s fees when there is a

   separate statutory provision permitting attorney’s fees, and the law governing the location where

   the cause of action accrued entitles the plaintiﬀ to attorney’s fees for the speciﬁc causes of action

   so brought. See id.; see also Tri-State Hosp. Supply Corp. v. United States, 341 F.3d 571, 577

   (2003) (holding that attorney’s fees are recoverable against the United States in FTCA actions if

   the law of the place where the tort occurred so provides). Here, there are two separate statutory

   provisions which permit an award of attorney’s fees. First, because this is a civil action and

   attorney’s fees are not expressly prohibited by the FTCA, under 28 U.S.C. § 2412(b), the Court

   may award Plaintiﬀ his reasonable attorney’s fees in the event he prevails in this action. Second,

   because Plaintiﬀ’s claims against the Government relate to tort claims under 28 U.S.C. § 2674, the

   Government is liable to Plaintiﬀ to the same extent as a private individual would be under the same




                                                                                                     13
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 14 of 17




   circumstances. See Molzof v. United States, 502 U.S. 301, 305 (1992) (holding 28 U.S.C. § 2674

   merely “prohibits awards of punitive damages,” but does not prohibit compensatory damages or

   other damages which may have a “punitive eﬀect”).

          c. Plaintiﬀ was not required to update DHS as his mistreatment continued.

          Under 28 U.S.C. § 2675, all that is required of a person to institute a claim against the

   Government is that the “claimant shall have ﬁrst presented the claim to the appropriate Federal

   agency and his claim shall have been ﬁnally denied by the agency in writing and by certiﬁed or

   registered mail.” 28 U.S.C. § 2675(a). [ere is no statutory requirement to update the appropriate

   federal agency of continuous negligent or wrongful acts of its employees.

          Here, Plaintiﬀ initially presented his claim to DHS on January 31, 2020. Am. Compl., Ex.

   A. In its February 12, 2020, letter, DHS states that either itself or CRCL will “conduct an

   investigation into [Plaintiﬀ’s] concerns.” Id., Ex. B. [rough the course of this investigation, DHS

   or CRCL could have and should have discovered the continued abuse Plaintiﬀ was being subjected

   to. [e mistreatment and abuse suﬀered by Plaintiﬀ at the hands of DHS employees concluded

   upon his release from Krome on May 7, 2020. Id., ¶ 58. On September 11, 2020, DHS sent Plaintiﬀ

   another letter conﬁrming that “CRCL opened a complaint to investigate whether ICE violated

   Section 504 during [Plaintiﬀ’s] detention at Krome.” Id., Ex. C. Since DHS assured Plaintiﬀ that

   it would be investigating Plaintiﬀ’s situation, in which investigation it would have discovered the

   continued mistreatment Plaintiﬀ was suﬀering, Plaintiﬀ had no reason to believe he had any duty

   to continually update DHS of his situation.

          d. Plaintiﬀ’s FTCA claims arise from the actions of federal employees.

          Plaintiﬀ’s FTCA claims against the Government arise from the negligent or wrongful acts

   or omissions of federal employees, including Dr. Ernesto Yglesias (“Dr. Yglesias”) and Daylen




                                                                                                   14
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 15 of 17




   Farinas (“Nurse Farinas”). [e Government alleges that “Dr. Yglesias is not an employee of the

   Government as Plaintiﬀ contends.”1 Mot., p.17. However, the Government presents no evidence

   to support this claim. In fact, the Assistant U.S. Attorney states he is still “investigating the nature

   of Dr. Yglesias’s contract.” Id.

           In any case, when considering the Government’s motion to dismiss under Fed. R. Civ. P.

   12(b)(6), this Court must “take the factual allegations in the complaint as true and construe them

   in the light most favorable to the plaintiﬀ.” Pielage, 516 F.3d at 1284. In Plaintiﬀ’s Amended

   Complaint, he alleges that Dr. Yglesias is an employee of the ICE Health Service Corps (“IHSC”).

   Amend. Compl., ¶ 9. According to ICE’s own representations, IHSC is an entity which falls within

   ICE.2 [erefore, employees of IHSC, including Dr. Yglesias, are federal employees as deﬁned in

   28 U.S.C. § 2671.

           e. Plaintiﬀ’s FTCA claims are suﬃciently pled.

           Regarding Plaintiﬀ’s claim for intentional inﬂiction of emotional distress, the Government

   claims “[t]he standard for determining what constitutes outrageous behavior is quite high for an

   IIED claim under Florida law.” Mot., p.18. In particular, the Government argues that “allegations

   of verbal abuse” are not suﬃcient to support an IIED claim. Id. Yet, the Government admits that

   “threats of death, rape, or severe bodily harm to the plaintiﬀ” are enough. Id. In his Amended

   Complaint, Plaintiﬀ alleges that Nurse Farinas stated that “it would be better if he died.” Am.

   Compl., ¶¶ 131, 151. [is can reasonably be construed as a death threat, especially considering

   that it came from someone responsible for Plaintiﬀ’s wellbeing.

           Regarding Plaintiﬀ’s negligence claim, the Government again states that Plaintiﬀ cannot



   1
     [e Government does not make similar allegations regarding Nurse Farinas, seemingly admitting
   she was an employee of the Government.
   2
     https://www.ice.gov/features/health-service-corps

                                                                                                        15
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 16 of 17




   “pursue such claims without properly exhausting his administrative prerequisites for these claims.”

   Mot., p.19. Such argument has no merit for the reasons stated above. [e Government also claims

   that Plaintiﬀ does not allege that Nurse Farinas “had anything to do with any delay in receipt of

   medication at any point during Plaintiﬀ’s detention.” Id. However, Plaintiﬀ alleges that the IHSC

   Staﬀ, which includes Nurse Farinas, “failed to provide the necessary medical care for Plaintiﬀ’s

   serious medical needs in deliberate indiﬀerence to the risk of serious harm” and “did not provide

   any accommodations to Plaintiﬀ despite his disabilities and subjected him to unreasonably long

   periods of time without access to medication.” Am. Compl., ¶ 121.

          Regarding Plaintiﬀ’s claim for negligent supervision, the Government alleges that “there

   is nothing in Plaintiﬀ’s Amended Complaint that in any way establishes that any supervisor or

   employer of any federal employees was on notice that any of its federal employees were unﬁt for

   their speciﬁc duties in the instant matter.” Mot., p.19. However, Plaintiﬀ’s seizure and fall due to

   a lack of medication should have put supervisors on notice that the IHSC Staﬀ was unﬁt for their

   duties. Moreover, Plaintiﬀ has averred that the ICE oﬃcers stated that they were following orders

   from their superiors. Am. Compl., ¶ 153. [erefore, the supervisors at Glades were not only aware

   of their employees’ actions but condoned them as well.

          As the Government does not note any other supposed deﬁciencies in Plaintiﬀ’s claims, it

   is clear that Plaintiﬀ has suﬃciently pleaded causes of action for intentional inﬂiction of emotional

   distress, negligence, and negligent supervision.

                                         LEAVE TO AMEND

          A district court “should freely give leave [to amend] when justice so requires.” Fed. R. Civ.

   P. 15(a)(2). Where a plaintiﬀ seeks leave of the court to amend his pleadings, “absent prejudice to

   the defendant, bad faith, or undue delay on the part of the plaintiﬀ, it is an abuse of the court’s




                                                                                                     16
Case 1:20-cv-24462-KMW Document 34 Entered on FLSD Docket 07/06/2021 Page 17 of 17




   discretion to deny leave to amend.” Warner v. Alexander Grant & Co., 828 F.2d 1528, 1531 (11th

   Cir. 1987). None of these circumstances are present here. If and to the extent that this Court ﬁnds

   the Amended Complaint deﬁcient in any respect, Plaintiﬀ requests leave to amend to plead

   additional facts as necessary to cure any deﬁciency.

                                            CONCLUSION

          WHEREFORE, Plaintiﬀ Alejandro Mugaburu respectfully requests that this Court enter an

   Order denying Defendant United States of America’s Motion to Dismiss Plaintiﬀ’s Amended

   Complaint [ECF No. 32] in its entirety and grant any and all other relief that this Court deems just,

   proper, and equitable.

   Dated: July 6, 2021
                                                          By: /s/Eduardo A. Maura
                                                               Eduardo A. Maura, Esq.
                                                               Florida Bar No. 91303
                                                               eduardo@ayalalawpa.com
                                                               Luis F. Quesada, Esq.
                                                               Florida Bar No. 1010305
                                                               lquesada@ayalalawpa.com
                                                               Ayala Law, P.A.
                                                               2490 Coral Way, Ste 401
                                                               Miami, FL 33145
                                                               Telephone: (305)-570-2208

                                                          Counsel for Plaintiﬀ Alejandro Mugaburu


                                    CERTIFICATE OF SERVICE

   I certify that on July 6, 2021, I electronically ﬁled the foregoing with the Clerk of the Court using
   the CM/ECF system, which will serve a copy of the same by Notice of Electronic Mail to all
   counsel of record.

                                                          By: /s/Eduardo A. Maura
                                                                  Eduardo A. Maura, Esq.
                                                                  Florida Bar No. 91303
                                                                  eduardo@ayalalawpa.com




                                                                                                     17
